DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/6/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-13 and 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0045843 A1) to Sheiko et al.  (hereinafter Sheiko) in view of (US 2019/0062623 A1) to Risser et al.  (hereinafter Risser).
Sheiko is directed toward coated particles used for acoustic mapping of oil and gas formations.  Sheiko discloses at paragraph [0006] that the microcapsules are used for oil and gas exploration.    Sheiko discloses at paragraph [0007] that the microcapsule has a polymeric shell, which forms an outer coating covering more than 50% of the core.  Sheiko discloses at paragraph [0013] that the polymeric shell encapsulated one or more components.  Sheiko discloses at paragraph [0014] that he microcapsules are used for acoustic mapping of geological reservoirs.  Sheiko discloses at paragraph [0015] that the reservoirs includes oil and gas formations.  Sheiko discloses at paragraph [0016] that the microcapsules are used as acoustic agents.  Sheiko discloses at paragraph [0052] that the core includes inorganic particles such as silica, magnesium hydroxide and magnesium chloride.  Sheiko discloses at paragraph [0053] that the shell monomer may be any suitable monomer such as an acrylate.  Sheiko discloses at paragraph [0055] that the shell may comprise one or more layers.  Sheiko discloses at paragraph [0065] that the capsule expands to form a bubble and the wall thickness may be controlled by the amount of blowing agent present.  Sheiko discloses at paragraph [0082] that the mapping involves acoustic waves that interact with the microcapsules.  Sheiko discloses at paragraph [0086] that the thickness of the shell can be modified for use in formations drilled for oil and gas.  Sheiko discloses at paragraph [0087] that the microcapsules are used in hydraulic fracturing operations.  Sheiko discloses at paragraph [0088] that they are injected during fracturing in fracturing fluids.  Sheiko discloses at paragraph [0088] that the expandable microcapsules allow for mapping of fractures created by sound waves reflected off the expandable are received, sensed or otherwise measured, which would include acoustic signals from crushing.  Sheiko discloses at paragraph [0090] that imaging can include converting sound waves to electrical energy, which would include crushing hollow capsules in fissures from fracturing.  Sheiko discloses at paragraph [0091] that the microcapsules disclosed can be used in a variety of well known techniques of acoustic mapping.  Sheiko discloses at paragraph [0092] that the expandable microcapsules are dispersed in fracturing fluids and when pressurized enters through perforations into the formation.   Sheiko discloses at paragraph [0108] that the microsphere can be expanded to control diameter and shell thickness, an 80 nm shell thickness was formed that reads on 0.08 microns that is effectively overlapping 0.1 microns as the spec says that the shell may be thicker for oil/gas formations.  Sheiko discloses each and every aspect, but is silent regarding some of Applicants species of polymers and shell core combinations.
Risser is directed toward acoustic proppants for fracture diagnostic.  Sheiko and Risser are both directed toward acoustic proppants for fracture diagnostic by mapping formations and therefore are analogous art.   Risser teaches at paragraph [0005] that it is directed toward acoustic proppants for fracture diagnostic using acoustic signals.    Risser teaches at paragraph [0005] that a coating and a gas generating core is used to generate gas.  Risser teaches at paragraph [0005] that a void is formed and that when pressure crushes the void a pressure wave is released creating an acoustic signal. Risser teaches at paragraph [0006] that the coated void is injected and may be at the same time as fracturing.  Risser teaches at paragraph [0006] that the shell may be a polycarbonate, a polyetherimide and the core may be a gas generating material.  Risser teaches at paragraph [0008] that the coating may be a PVA that dissolves in the water.  Risser teaches at paragraph [0014] that an acoustic detector in contact with the fluids of the formation detects acoustic signals from the crushing.  Risser teaches at paragraph [0023] that an array of acoustic detectors sense the sound from crushing.  Risser teaches at paragraph [0026] that the capsule is a core/shell particle with a partially or fully hollow core.  Risser teaches at paragraph [0028] that the core can be a hollow glass microsphere that is coated with a polymer that may or may not be degradable.  Sheiko discloses that the hollow particle can be used to create or change an acoustic signal and that the hollow microsphere can enter a fissure.  Risser discloses that the hollow spheres are crushed by formation fluid pressures.  It would be obvious to measure the acoustic signal of a sphere crushed within a fissure that would emit a signal from crushing whereas Seiko measures a passive signal from the combined teachings as one is motivated to use the Seiko particle in any know acoustical mapping method with the acoustical signal generated by Risser that allows for less equipment.     
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Sheiko in view of the teachings of Risser to modify the method of Sheiko of passive acoustic monitoring with the method of Risser where the acoustic signal is generated by crushing, which would be motivated by having a simpler system without the use of an additional instrument of a signal generator to create the measured wave that forms a prime facie case of obviousness that reads on claims 1-13 and 36-47.
  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766